Title: To George Washington from William Temple Franklin, 20 April 1789
From: Franklin, William Temple
To: Washington, George



Sir,
Philadelphia 20 April 1789

Tho’ I am from Experience assur’d of your Excellencys Good Will towards me, yet being convinc’d that in discharging the important Trust to which you have been unanimously elected, Merit & not Favor will obtain your Patronage; I take the Liberty of laying before your Excellency a Sketch of my Services to the United States in the Line of public Foreign affairs, and of offering a continuation of my Services in that Line, or any other suitable one, in case no Person more deserving should occur. With great Respect, I am, Sir, Your Excellency’s most obedient & devoted humble Servant

W. T. Franklin

